DETAILED ACTION
	The amendment filed on 11-22-2021 is acknowledged. Claim 1 has been amended. Claims 1-2, 7, 11, 14-16, 19-20, 26-28, 31, 33, 41 and 44 have been canceled. Claims 59-72 have been added.
 
Election/Restrictions
Applicant’s election without traverse of Group VIII, SEQ ID NO:2 and breast cancer in the reply filed on 11-22-2021 is acknowledged. Claims 51-52, 56-57 and 59-72 are pending. Claims 52, 60-66, 69 and 71-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 51, 56-57, 59, 67-68 and 70 are currently under examination.

Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. [WP TypographicSymbols font/0x27]1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply. Applicant is requested 

Information Disclosure Statement
The Information Disclosure Statements filed on 9-21-2020 and 11-22-2021 have been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
	Claims 51, 56 and 59 are objected to for reciting claim language drawn to non-elected inventions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51, 56-57, 67-68 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of U.S. Patent No. 10,943,786. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to the use of polypeptides having at least 85% sequence identity to SEQ ID NO:2 (see alignment below) to treat cancers such as breast cancer.
RESULT 3
US-16-086-159-18
Sequence 18, Application US/16086159
Patent No. 10913786
GENERAL INFORMATION
APPLICANT: Children's Medical Center Corporation
TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INHIBITING WNT SIGNALING

  Query Match             100.0%;  Score 2637;  DB 3;  Length 722;
  Best Local Similarity   100.0%;  
  Matches  520;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TNIRINLDSNTRSFIVPIITTEYIREKLSYSFYGSGGTYALSLSQYNMGINIELSESDVW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        172 TNIRINLDSNTRSFIVPIITTEYIREKLSYSFYGSGGTYALSLSQYNMGINIELSESDVW 231

Qy         61 IIDVDNVVRDVTIESDKIKKGDLIEGILSTLSIEENKIILNSHEINFSGEVNGSNGFVSL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        232 IIDVDNVVRDVTIESDKIKKGDLIEGILSTLSIEENKIILNSHEINFSGEVNGSNGFVSL 291

Qy        121 TFSILEGINAIIEVDLLSKSYKLLISGELKILMLNSNHIQQKIDYIGFNSELQKNIPYSF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        292 TFSILEGINAIIEVDLLSKSYKLLISGELKILMLNSNHIQQKIDYIGFNSELQKNIPYSF 351

Qy        181 VDSEGKENGFINGSTKEGLFVSELPDVVLISKVYMDDSKPSFGYYSNNLKDVKVITKDNV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        352 VDSEGKENGFINGSTKEGLFVSELPDVVLISKVYMDDSKPSFGYYSNNLKDVKVITKDNV 411

Qy        241 NILTGYYLKDDIKISLSLTLQDEKTIKLNSVHLDESGVAEILKFMNRKGNTNTSDSLMSF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        412 NILTGYYLKDDIKISLSLTLQDEKTIKLNSVHLDESGVAEILKFMNRKGNTNTSDSLMSF 471

Qy        301 LESMNIKSIFVNFLQSNIKFILDANFIISGTTSIGQFEFICDENDNIQPYFIKFNTLETN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        472 LESMNIKSIFVNFLQSNIKFILDANFIISGTTSIGQFEFICDENDNIQPYFIKFNTLETN 531

Qy        361 YTLYVGNRQNMIVEPNYDLDDSGDISSTVINFSQKYLYGIDSCVNKVVISPNIYTDEINI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        532 YTLYVGNRQNMIVEPNYDLDDSGDISSTVINFSQKYLYGIDSCVNKVVISPNIYTDEINI 591

Qy        421 TPVYETNNTYPEVIVLDANYINEKINVNINDLSIRYVWSNDGNDFILMSTSEENKVSQVK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        592 TPVYETNNTYPEVIVLDANYINEKINVNINDLSIRYVWSNDGNDFILMSTSEENKVSQVK 651

Qy        481 IRFVNVFKDKTLANKLSFNFSDKQDVPVSEIILSFTPSYY 520
              ||||||||||||||||||||||||||||||||||||||||
Db        652 IRFVNVFKDKTLANKLSFNFSDKQDVPVSEIILSFTPSYY 691

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51, 56-57, 59, 67-68 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The instant claims are drawn to methods for treating cancer generally (claims 51 and 59) or breast, stomach, pancreatic or prostate cancer specifically (claims 56-57) by the administration of a polypeptide with at least 85% sequence identity to SEQ ID NO:2. Additionally, claim 67 requires the aforementioned polypeptide must bind to Frizzled (claim 67) or reduce Wnt signaling (claim 68). Finally, claim 56 requires that the breast cancer to be treated is a triple negative breast cancer and claim 70 requires that the cancer to be treated is a metastatic cancer. The specification discloses the ability of the polypeptide of SEQ ID NO:2 to inhibit the growth of triple negative breast cancer but is silent with regard to any variant of SEQ ID NO:2 to inhibit/treat any type of cancer. However, the aforementioned claims are directed to encompass, sequences that have 85% identity to SEQ ID NO:4, corresponding sequences from other species, mutated sequences. allelic variants, splice variants, sequences that have a recited degree of identity (similarity. homology), and so forth. None of these sequences meet the written description provision of 35 USC 112, first paragraph. The polypeptide of SEQ ID NO:2 is 520 amino acids in length and therefore can vary at 78 amino acid residues (substitutions). Consequently, the claimed genus encompasses 5.53 x 1099 substitution mutants. Given the instant claims encompass deletion and insertional mutants as well as substitution mutants, the claimed genus is even larger. Given the limited disclosure of the specification, it provides insufficient written description to support the genus encompassed by the claim. Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. of Cell Bio. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Molecular and Cellular Biology, 1988, 8:1247-1252) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Clearly, proteins with a variant sequence to the polypeptides of SEQ ID NO:2 that maintain the undefined and defined functional characteristics of the polypeptides of SEQ ID NO:4 cannot be predicted. Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Clearly, given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the functional variants of the polypeptide of SEQ ID NO:2 cannot be predicted. Clearly, it could not be predicted that a polypeptide that is a “variant” or “fragment” of a given SEQ ID NO: will function in a given manner. Reasonable correlation must exist between structure and function. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Moreover, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides and/or proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 2USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

Given the skilled artisan would not be able to predict whether a given variant of SEQ ID NO:2 would have efficacy in treating a given cancer or the ability of the polypeptide of SEQ ID NO:2 to treat any cancer other than triple negative breast cancer, there is no correlation between structure and function as required by the written description requirements. Consequently, proper written description is lacking.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 51, 56-57, 59, 67-68 and 70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. (U.S. Patent 10,913,786 – IDS filed on 11-22-2021).
	
	Dong et al. disclose a polypeptide having the amino acid sequence of SEQ ID NO:2 (SEQ ID NO:18 in reference) [see column 2, lines 11-13]. Dong et al. further disclose that said polypeptide binds Frizzled and blocks Wnt signaling (see column 2, lines 44-46); that said polypeptide comprise up to 50 conservative substitutions (see column 25, lines 41-50); and that said polypeptide can be used to primary and metastatic cancers including breast cancer (see column 39, lines 46-60). With regard to claim 57, given that the polypeptide disclosed by Dong et al. is identical to that of the instant claims, it would necessarily have all the same biological and immunological characteristics. Consequently, Dong et al. anticipates all the limitations of the rejected claims. 
RESULT 3
US-16-086-159-18
Sequence 18, Application US/16086159
Patent No. 10913786
GENERAL INFORMATION
APPLICANT: Children's Medical Center Corporation
TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INHIBITING WNT SIGNALING

  Query Match             100.0%;  Score 2637;  DB 3;  Length 722;
  Best Local Similarity   100.0%;  
  Matches  520;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TNIRINLDSNTRSFIVPIITTEYIREKLSYSFYGSGGTYALSLSQYNMGINIELSESDVW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        172 TNIRINLDSNTRSFIVPIITTEYIREKLSYSFYGSGGTYALSLSQYNMGINIELSESDVW 231

Qy         61 IIDVDNVVRDVTIESDKIKKGDLIEGILSTLSIEENKIILNSHEINFSGEVNGSNGFVSL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        232 IIDVDNVVRDVTIESDKIKKGDLIEGILSTLSIEENKIILNSHEINFSGEVNGSNGFVSL 291

Qy        121 TFSILEGINAIIEVDLLSKSYKLLISGELKILMLNSNHIQQKIDYIGFNSELQKNIPYSF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        292 TFSILEGINAIIEVDLLSKSYKLLISGELKILMLNSNHIQQKIDYIGFNSELQKNIPYSF 351

Qy        181 VDSEGKENGFINGSTKEGLFVSELPDVVLISKVYMDDSKPSFGYYSNNLKDVKVITKDNV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        352 VDSEGKENGFINGSTKEGLFVSELPDVVLISKVYMDDSKPSFGYYSNNLKDVKVITKDNV 411

Qy        241 NILTGYYLKDDIKISLSLTLQDEKTIKLNSVHLDESGVAEILKFMNRKGNTNTSDSLMSF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        412 NILTGYYLKDDIKISLSLTLQDEKTIKLNSVHLDESGVAEILKFMNRKGNTNTSDSLMSF 471

Qy        301 LESMNIKSIFVNFLQSNIKFILDANFIISGTTSIGQFEFICDENDNIQPYFIKFNTLETN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        472 LESMNIKSIFVNFLQSNIKFILDANFIISGTTSIGQFEFICDENDNIQPYFIKFNTLETN 531

Qy        361 YTLYVGNRQNMIVEPNYDLDDSGDISSTVINFSQKYLYGIDSCVNKVVISPNIYTDEINI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        532 YTLYVGNRQNMIVEPNYDLDDSGDISSTVINFSQKYLYGIDSCVNKVVISPNIYTDEINI 591

Qy        421 TPVYETNNTYPEVIVLDANYINEKINVNINDLSIRYVWSNDGNDFILMSTSEENKVSQVK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        592 TPVYETNNTYPEVIVLDANYINEKINVNINDLSIRYVWSNDGNDFILMSTSEENKVSQVK 651

Qy        481 IRFVNVFKDKTLANKLSFNFSDKQDVPVSEIILSFTPSYY 520
              ||||||||||||||||||||||||||||||||||||||||
Db        652 IRFVNVFKDKTLANKLSFNFSDKQDVPVSEIILSFTPSYY 691

Claims 51, 56-57, 59, 67-68 and 70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. (WO 2017/165398 – IDS filed on 11-22-2021).
	
	Dong et al. disclose a polypeptide having the amino acid sequence of SEQ ID NO:2 (SEQ ID NO:18 in reference) [see page 2]. Dong et al. further disclose that said polypeptide binds Frizzled and blocks Wnt signaling (see page 3); that said polypeptide comprise up to 50 conservative substitutions (see page 32); and that said polypeptide can be used to primary and metastatic cancers including breast cancer (see page 51). With regard to claim 57, given that the polypeptide disclosed by Dong et al. is identical to that of the instant claims, it would necessarily have all the same biological and immunological characteristics. Consequently, Dong et al. anticipates all the limitations of the rejected claims. 
RESULT 11
BEI69870
ID   BEI69870 standard; protein; 722 AA.
CC PN   WO2017165398-A1.
XX
CC PD   28-SEP-2017.
XX
CC PF   21-MAR-2017; 2017WO-US023381.
XX
PR   21-MAR-2016; 2016US-0311381P.
XX
CC PA   (CHLD ) CHILDRENS MEDICAL CENT.
XX
CC PI   Dong M,  Tao L;
XX
CC PS   Claim 1; SEQ ID NO 18; 202pp; English.
SQ   Sequence 722 AA;

  Query Match             100.0%;  Score 2637;  DB 25;  Length 722;
  Best Local Similarity   100.0%;  
  Matches  520;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TNIRINLDSNTRSFIVPIITTEYIREKLSYSFYGSGGTYALSLSQYNMGINIELSESDVW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        172 TNIRINLDSNTRSFIVPIITTEYIREKLSYSFYGSGGTYALSLSQYNMGINIELSESDVW 231

Qy         61 IIDVDNVVRDVTIESDKIKKGDLIEGILSTLSIEENKIILNSHEINFSGEVNGSNGFVSL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        232 IIDVDNVVRDVTIESDKIKKGDLIEGILSTLSIEENKIILNSHEINFSGEVNGSNGFVSL 291

Qy        121 TFSILEGINAIIEVDLLSKSYKLLISGELKILMLNSNHIQQKIDYIGFNSELQKNIPYSF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        292 TFSILEGINAIIEVDLLSKSYKLLISGELKILMLNSNHIQQKIDYIGFNSELQKNIPYSF 351

Qy        181 VDSEGKENGFINGSTKEGLFVSELPDVVLISKVYMDDSKPSFGYYSNNLKDVKVITKDNV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        352 VDSEGKENGFINGSTKEGLFVSELPDVVLISKVYMDDSKPSFGYYSNNLKDVKVITKDNV 411

Qy        241 NILTGYYLKDDIKISLSLTLQDEKTIKLNSVHLDESGVAEILKFMNRKGNTNTSDSLMSF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        412 NILTGYYLKDDIKISLSLTLQDEKTIKLNSVHLDESGVAEILKFMNRKGNTNTSDSLMSF 471

Qy        301 LESMNIKSIFVNFLQSNIKFILDANFIISGTTSIGQFEFICDENDNIQPYFIKFNTLETN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        472 LESMNIKSIFVNFLQSNIKFILDANFIISGTTSIGQFEFICDENDNIQPYFIKFNTLETN 531

Qy        361 YTLYVGNRQNMIVEPNYDLDDSGDISSTVINFSQKYLYGIDSCVNKVVISPNIYTDEINI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        532 YTLYVGNRQNMIVEPNYDLDDSGDISSTVINFSQKYLYGIDSCVNKVVISPNIYTDEINI 591

Qy        421 TPVYETNNTYPEVIVLDANYINEKINVNINDLSIRYVWSNDGNDFILMSTSEENKVSQVK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        592 TPVYETNNTYPEVIVLDANYINEKINVNINDLSIRYVWSNDGNDFILMSTSEENKVSQVK 651

Qy        481 IRFVNVFKDKTLANKLSFNFSDKQDVPVSEIILSFTPSYY 520
              ||||||||||||||||||||||||||||||||||||||||
Db        652 IRFVNVFKDKTLANKLSFNFSDKQDVPVSEIILSFTPSYY 691


Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 10, 2022